1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     JOAQUIN BROUSHON HILL,                           Case No. 3:16-cv-00694-MMD-WGC
10                                       Petitioner,                     ORDER
               v.
11
      TIMOTHY FILSON, et al.,
12
                                     Respondents.
13

14          This pro se 28 U.S.C. § 2254 habeas petition by Joaquin Broushon Hill is before

15   the Court on Hill’s amended declaration regarding unexhausted claims (ECF No. 42). Hill

16   now clarifies that he wishes to dismiss this Petition without prejudice in order to return to

17   state court to exhaust his unexhausted claims.

18          It is therefore ordered that the Petition is dismissed without prejudice.

19          It is further ordered that to the extent it is applicable in this context, a certificate of

20   appealability is denied.

21          It is further ordered that the Clerk send Petitioner one copy of his Petition (ECF

22   No. 6).

23          It is further ordered that the Clerk enter judgment accordingly and close this case.

24          DATED THIS 30th day of April 2019.

25

26                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
27

28
